6/12/2020                               Gmail - Velasquez
                  Case 1:19-cv-06912-RA-KHP      Document v. Lemage
                                                                44-2(Quartino
                                                                         FiledBottega Organica) Page 1 of 1
                                                                                  06/13/20


                                                          The Weitz Law Firm, P.A. <weitzfirm@gmail.com>


  Velasquez v. Lemage (Quartino Bottega Organica)
  1 message

  The Weitz Law Firm, P.A. <weitzfirm@gmail.com>                                            Fri, Dec 27, 2019 at 2:46 PM
  Reply-To: WeitzFirm@gmail.com
  To: Jason Mizrahi <Jason@levinepstein.com>
    Attached please find Plaintiff’s Request for Production and Interrogatories to Defendant with regards to this
    matter.

    Regards,

    Daisy Hall
    Assistant to B. Bradley Weitz, Esq.
    The Weitz Law Firm, P.A.
    Bank of America Building
    18305 Biscayne Blvd., Suite 214
    Aventura, Florida 33160
    www.WeitzFirm.com
    Tel. - (305) 949-7777
    Fax - (305) 704-3877

    Confidentiality Notice: This message is intended exclusively for the individual or entity to
    which it is addressed. This communication may contain information that is proprietary,
    privileged or confidential or otherwise legally exempt from disclosure. The contents of
    this message, and any attachments thereto, are to be kept strictly confidential. If you are
    not the named addressee, you are not authorized to read, print, retain, copy or
    disseminate this message or any part of it. If you have received this message in error,
    please notify the sender immediately at www.WeitzFirm.com and delete all copies of the
    message.

            INTERROGATORIES AND REQUEST FOR PRODUCTION - LEMAGE INC - TO ATTY.pdf
            119K




https://mail.google.com/mail/u/0?ik=f69d09c080&view=pt&search=all&permthid=thread-a%3Ar7095845357588916337%7Cmsg-a%3Ar-33029277475…   1/1
